DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  LOCAL BUSINESS SERVICES, LLC,
                  LOCAL CONTACT SERVICES, LLC,
               DIRECTORY BILLING SERVICES, LLC, and
                    ONLINE YELLOW PAGES, LLC,
                            Appellants,

                                    v.

          BANK OF AMERICA, N.A., ILD CORP. f/n/a ILD
 TELECOMMUNICATIONS, INC. a/k/a ILD COMMUNICATIONS, INC.,
 a nominal party, KATHY MCQUADE, and DENNIS STOUTENBURGH,
                           Appellees.

                              No. 4D19-2289

                           [August 13, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Fabienne Fahnestock, Judge; L.T. Case No. CACE-17-
017868.

  Kraig S. Weiss and Paul K. Silverberg of Silverberg & Weiss, P.A.,
Weston, for appellants.

  Alan M. Pierce of Liebler, Gonzalez & Portuondo, Miami, for appellee
Bank of America, N.A.

  Alexandra Valdes and Scott A. Cole of Cole, Scott & Kissane, P.A.,
Miami, for appellee Kathy McQuade.

  Michelle D. Cofiño and Reginald J. Clyne of Quintairos, Prieto, Wood &
Boyer, P.A., Miami, for appellee Dennis Stoutenburgh.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KUNTZ, J., and SHEPHERD, CAROLINE, Associate Judge, concur.

                          *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2